Title: A Memorial to the Sovereigns of Europe, 5 – 8 July 1782
From: Adams, John
To: 



The Hague ca. 5–8 July 1782
Sir

This War has already continued so many Years, been extended to so many Nations, and been attended with so many unnatural and disagreable Circumstances that Every Man, who is not deficient in the Sentiments of Philanthropy, must wish to see Peace, restored upon just Principles, to Mankind: I shall therefore make no other Apology, for the Liberty I take in Writing this Letter, not in a public ministerial Character, but in a private and confidential Manner So that it is not expected or desired that you should make any further Use of it, then for your private amusement, unless you should judge it proper, to take any publick steps in Consequence of it, in which Case you are at Liberty to make what Use of it you think proper.
All the World professes to wish for Peace: England professes Such a Desire, France, Spain, Holland and America, profess it. The neutral Powers, profess it, and Some of them are giving themselves much Trouble, by Negotiations and offers of Mediation to accomplish, it, either generally or at least partially. All the Nations at War with England seem to be be very well agreed in the Sentiment, that any partial or Seperate Peace, would only retard a general Peace, and therefore do more harm than good, and this Sentiment, is past all doubt perfectly just.
What Measures than can be taken, with any plausible appearance of Probability, to bring about a General Peace?
Great Britain, is in a Situation as critical as any Nation was ever known to Stand in. Ireland and all her foreign Dominions discon­tented, and almost ripe to follow the Example of the United states of America in throwing off, all their Connections with her. The Nation at home, nearly equally divided between the old Ministry and the New, and between the old System and the new, So that no Party, has an Influence sufficiently clear to take any decided Step. A Sentiment of Compassion for Englandand a Jealousy of the growing Commerce and naval Power of their Ennemies, may take Place in Some of the neutral Powers, and after sometime induce them, especially if any new Motive should turn up, to become Parties to the War, and thus involve all Nations in a flame.
America has perhaps the least to dread, perhaps the most to gain by Such an Event of any of the Nations of the World. She would wish however to avoid it. But the Question is, in what manner?
If England could be unanimous, in the only Plan of Wisdom she might easily resolve this Question, by instantly declaring the United states of America, A souvereign and independent state—and by inviting them as Such to a Congress, for a general Pacification, under the Mediation of the two Imperial Courts as was proposed last Year. But the present british Ministers are not Sufficiently Seated in the Confidence of the King or the Nation to venture upon so Striking a Measure. The King would be displeased, the Nation allarmed, and the old Ministry and their Partisans, would raise a popular Cry against them, that they had Sacraficed the Honour and Dignity of the Crown and the essential Interests of the Nation.
Something is therefore wanting, to enable the Government in England to do what is absolutely necessary for the Safety of the Nation. In order to discover what that is, it is necessary to recollect, a Resolution of Congress of the
5th. of October 1780, in these Words




“Her Imperial Majesty of all the Russias, attentive to the Freedom of Commerce, and the Rights of Nations, in her Declaration to the belligerent and neutral Powers, having proposed Regulations founded on Principles of Justice, Equity and Moderation, of which their most Christian and Catholic Majestys, and most of the neutral maritime Powers of Europe, have declared their Approbation, Congress willing to testify their Regard to the Rights of Commerce, and their Respect for the Sovereign, who hath proposed, and the Powers who have approved the said Regulations.
Resolve, that the Board of Admiralty prepare and Report Instructions for the Commanders of armed Vessells, commissioned by the United States, conformable to the Principles contained in the Declaration of the Empress of all the Russias, on the Rights of neutral Vessells.
That the Ministers Plenipotentiary, from the United States, if invited thereto, be, and hereby are, respectively impowerd to accede to Such Regulations, conformable to the Spirit of the Said Declaration, as may be agreed upon, by the Congress expected to assemble in pursuance of the Invitation of her imperial Majesty.”




This Resolution, I had the Honour on the 8th of March 1781 of communicating to their High Mightinesses, and to the Ministers of Russia, Sweeden and Denmark residing at the Hague, and to inform them, that I was ready and desirous of pledging the Faith of the United states, to the Observances of the Principles of the armed Neutrality, according to that Resolution of Congress.
Now I Submit it to your Consideration sir, whether the Simplest and most natural Method of bringing this War to a General Conclusion is not, for the neutral Powers to admit a Minister from Congress to acceed to the Principles of the marine Treaty of Neutrality in the Same manner as France and Spain have done.
But it will be Said this is Acknowledging the Souvereignty of the United States of America. Very true—and for this very Reason it is desirable, because it settles the main question of the Controversy, it immediately reconciles, all the illdisposed Part of the English Nation to the Measure, it prepares the Way to the two Imperial Courts to invite the Ministers of the United states of America to a Congress, for making Peace under their Mediation, and enables the British Ministry to reconcile the King and the present opposition to an Act of Parliament declaring America independent, and most probably is the only Method of Saving Great Britain herself from all the Horrors of an internal civil war.
This great Point once decided, the Moderation of the belligerent Powers and the impartial Equity of the two imperial mediating Courts, would leave no room to doubt of a Speedy general Peace.
Without Some such Interposition of the Neutral Powers, the War will probably be prolonged untill a civil War breaks out in England, for which the Parties there appear to be nearly ripe. The Vanity of that Nation will always enable artfull Men to flatter it, with illusive hopes of Divisions among their Ennemies, of Reconciliation with America, and of Seperate Peace with some that they make take vengeance on others. But these are all Delusions—America will never be unfaithfull to their Allies nor to herself.

I wish therefore, Sir, for your Advice, whether it would not be prudent for the Sates General to take Some Steps. To propose this matter to the Considerations of the Empress of Russia, the Emperor of Germany and all the other Neutral Courts—or at least to instruct their Ambassadors at all those Courts, to promote, the Admission of the United states of America to become Parties to the late Marine Treaty.
